 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERSUNION,INDPLS,LOCAL #7,WESTERNUNION Div. #2, AFF. WITH A. F. OF L.Case No. R-1415AMENDMENT TO DIRECTION OF ELECTION-December 1, 1939On November 14, 1939, the National LaborRelationsBoard, hereincalled the Board,issued a Decisionand Direction of Election in theabove entitled proceeding,' the election to be held within thirty (30)days from the date of the Direction, under the directionand super-vision of the Regional Director for the Eleventh Region (Indian-apolis, Indiana).The Board hereby amends the Direction of Election by strikingtherefrom the words "as early as possible but not later than thirty(30)days from the date of this Direction of Election" and sub-stituting therefor the words "at such time as the Board will in thefuture direct."117 N. L.R. B. 683.18 N. L.R. B., No. 6.37